Exhibit 10.4

LOGO [g93599ex10_4pg001a.jpg]

Date

First Name Last Name

Street Address

Second Line – Street Address

City, State Zip Code

Re: Equity Grant

Dear :

We are pleased to provide you with a grant of shares of stock under the CME
Group Inc. (the “Company”) 2005 Director Stock Plan (the “Plan”) as compensation
for your service as a member of the Board of Directors of the Company. Your
participation in the Plan will further align your interests with our
shareholders. This grant was made to you on [—], using the closing stock price
of $[—]. Certain terms of your equity grant follow:

 

Number of

Shares of Stock:

   [—] shares of Class A common stock of CME Group Inc.

[Number of Additional

Shares in Lieu of Cash:

   [—] shares of Class A common stock of CME Group Inc.]1

* * * * * * * *

By accepting this stock grant, you hereby agree to the terms and conditions of
the Plan.

[Because you have elected to receive additional shares in lieu of all or a
portion of the cash portion of your stipend, by accepting such additional
shares, you hereby agree to repay the Company any unearned portion of your
annual stipend that would otherwise have been payable in cash in the event you
leave the Board prior to the next Annual Meeting of Shareholders. The amount of
the unearned stipend will be prorated on a monthly basis and will be due within
30 days of your resignation.]1

Neither the grant of shares nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that you have a right to continue to provide services as a director, of
the Company for any period of time or at any specific rate of compensation.

CME Group Inc.

 

By:  

LOGO [g93599ex10_4pg001b.jpg]

Name:   Hilda Harris Piell Title:  
Managing Director & Chief Human Resources Officer

 

1

To be included for Directors electing to receive all or any portion of their
cash stipend in additional shares.